EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-87213, No. 333-43042, No. 333-91426, No. 333-109191, No. 333-126649, No. 333-144656, No. 333-161317) pertaining to the 1999 Equity Incentive Plan, 1999 Non-Employee Directors’ Stock Option Plan, 1999 Employee Stock Purchase Plan, 2ption Plan, and Milestone Equity Incentive Plan of Scientific Learning Corporation of our report dated March 3, 2010 with respect to the financial statements and schedule of Scientific Learning Corporation included in this Annual Report (Form 10-K) for the year ended December 31, 2009. /s/ Ernst & Young LLP San Francisco, California March 3, 2010
